DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
Claims 1, 4-8 and 11-14 allowed.
The following is an examiner’s statement of reasons for allowance: 
The main reason for allowing claim 1 and its dependent claims 4-7 is the inclusion of the limitations, inter alia, of:
“A rotor lamination for a motor, wherein the motor has a motor air gap width value, and the rotor lamination comprises: 
a main-body portion having a center configured to be spatially corresponding to and located at a central axis of the motor; 
a plurality of edges disposed around outside of the main-body portion; 
a plurality of magnet-receiving slots configured to accommodate a plurality of magnets of the motor therein correspondingly, and disposed on the main-body portion around the central axis, wherein each of the plurality of magnet-receiving slots accommodates the magnet corresponding thereto, wherein the magnet-receiving slot has a slot width value in an outward direction extending from the central axis, and the magnet-receiving slot and the corresponding edge at outside of the main-body portion form a magnet depth value; and
a plurality of arc portions disposed between each of the adjacent magnet-receiving slots respectively, wherein an outer edge is defined between two of the adjacent edges, and the arc portion is caved from the outer edge corresponding thereto to have an arc depth value, wherein the arc depth value is greater than a sum value of a second rate constant multiplied by the slot width value and then subtracted the motor air gap width value, and is less than the sum value of the second rate constant multiplied by the slot width value and then plus the motor air gap width value, 
wherein the magnet depth value is greater than a sum value of a first rate constant multiplied by the slot width value and then subtracted the motor air gap width value, and is less than the sum value of the first rate constant multiplied by the slot width value and then plus the motor air gap width value, wherein the first rate constant ranges from 1.4 to 1.5.”

The closest prior art Mathoy (US20120175989) and Zhu (US20190173338), either alone or in combination, do not disclose the above limitations.
Mathoy discloses the magnet depth value that satisfies the sum values of the last paragraph of claim 1 for a first constant that ranges from 1.4 to 1.5 (see pg 3, last paragraph of final action mailed 9/14/21), but does not disclose an arc portion with an arc depth value that satisfies the sum values of the second to last paragraph of claim 1. Specifically in figs. 2-3 of Mathoy one rotor pole circumferential width it shown (one rotor pole between two q-axis, as compared with fig. 1 of Mathoy) and it appears the portion between the magnet-receiving slots 4c comes to a point, as opposed to an arc portion (see annotated fig 2 below).

    PNG
    media_image1.png
    437
    707
    media_image1.png
    Greyscale

Zhu discloses the arc depth value that satisfies the sum values of the second to last paragraph of claim 1 (see pg 9, last paragraph to pg 10, first two paragraphs of the final office action mailed 9/14/21), but does not disclose a magnet depth value that satisfies the sum values of the last paragraph of claim 1 (see pg 8 of final action mailed 9/14/21). Specifically Zhu discloses a magnet depth value that satisfies the sum values of the last paragraph of claim 1 for a first constant value of 0.8, which is not in the range of 1.4 to 1.5.

The main reason for allowing claim 8 and its dependent claims 11-14 is the inclusion of the limitations, inter alia, of:
“A rotor assembly for a motor, wherein the motor has a motor air gap width value, and the rotor assembly comprises: 
a plurality of magnets; and 
a plurality of rotor laminations stacked along a central axis of the motor, wherein each of the plurality of rotor laminations comprises: 

a plurality of edges disposed around outside of the main-body portion; and 
a plurality of magnet-receiving slots configured to accommodate the plurality of magnets, and disposed on the main-body portion around the central axis, wherein each of the plurality of magnet-receiving slots accommodates the magnet corresponding thereto, wherein the magnet-receiving slot has a slot width value in an outward direction extending from the central axis, and the magnet-receiving slot and the corresponding edge at outside of the main-body portion form a magnet depth value, 
wherein the magnet depth value is greater than a sum value of a first rate constant multiplied by the slot width value and then subtracted the motor air gap width value, and is less than the sum value of the first rate constant multiplied by the slot width value and then plus the motor air gap width value, wherein the first rate constant ranges from 1.4 to 1.5,
wherein each rotor lamination further comprises a plurality of arc portions disposed between each two of the adjacent magnet-receiving slots respectively, wherein an outer edge is defined between two of the adjacent edges, and the arc portion is caved from the outer edge corresponding thereto to have an arc depth value, wherein the arc depth value is greater than a sum value of a second rate constant multiplied by the slot width value and then subtracted the motor air gap width value, and is less than the sum value of the second rate constant multiplied by the slot width value and then plus the motor air gap width value.”


Mathoy discloses the magnet depth value that satisfies the sum values of the second to last paragraph of claim 8 for a first constant that ranges from 1.4 to 1.5 (see pg 5, last paragraph to pg 6, first two paragraph of final action mailed 9/14/21), but does not disclose an arc portion with an arc depth value that satisfies the sum values of the last paragraph of claim 8. Specifically in figs. 2-3 of Mathoy one rotor pole circumferential width it shown (one rotor pole between two q-axis, as compared with fig. 1 of Mathoy) and it appears the portion between the magnet-receiving slots 4c comes to a point, as opposed to an arc portion (see annotated fig 2 above for claim 1).
Zhu discloses the arc depth value that satisfies the sum values of the last paragraph of claim 8 (see pg 13, last paragraph to pg 14, first paragraph of the final office action mailed 9/14/21), but does not disclose a magnet depth value that satisfies the sum values of the second to last paragraph of claim 8 (see pg 12 of final action mailed 9/14/21). Specifically Zhu discloses a magnet depth value that satisfies the sum values of the last paragraph of claim 1 for a first constant value of 0.8, which is not in the range of 1.4 to 1.5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834